Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/1/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 such that the elastic homo- or co-polymer is selected from, inter alia, a styrene-butadiene/butylene-styrene block co-polymer.  The previously relied upon prior art rejection to Ohno et al. has been withdrawn in light of this amendment.  Specifically, the S8007L component employed by Ohno et al. is a SEBS type polymer which is hydrogenated and does not have any butadiene groups, which is required in the co-polymer as amended.  Further, Ohno et al. does not teach or suggest the employment of a partially hydrogenated styrene-butadiene-styrene block copolymer.  Applicants amendments have also overcome the previously relied upon claim objections and 112(b) rejections.  Further search has led to new prior art rejections as described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (WO 2019/012953).  The English language equivalent, US 2021/0084757 is relied upon for citation purposes.  
Claim 1: Example 18 of Tsuda et al. teaches a thermosetting resin composition comprising (a) 56 pbw of a modified polyphenylene ether having methacrylic groups at both ends thereof, (b) 24 pbw of a thermosetting resin (triallyl isocyanurate), (c) 20 pbw of a styrene-butadiene/butylene-styrene block copolymer (Tuftec P1500), and (d) 50 pbw of an inorganic filler (Table 2).  Tuftec P1500 is the same block copolymer taught and exemplified by Applicants specification and would necessarily satisfy all of the limitations regarding component (a) of claim 1.  
Claim 3: The poly(phenylene ether) employed in example 18 is comprises of methacrylic groups, thereby anticipating claim 3.
Claims 6 and 7: The amounts of components (a) through (c) and (a) through (d) in example 18 of Tsuda et al. also anticipate the amount limitations of claims 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (WO 2019/012953), as applied to claim 1 above.  
Claim 2: The poly(phenylene ether) taught by Tsuda et al. is preferred to have a weight average molecular weight between 500 to 5,000 (paragraph 0071).  While claim 2 requires that the poly(phenylene ether) has a number average molecular weight between 1,000 to 3,000, it is submitted that the ranges taught by Tsuda et al., which refer to Mw, would also satisfy the Mn range of claim 1 as the polydispersity index of the polymers would not be expected to be so high that the Mw ranges taught by Tsuda et al. would be mutually exclusive from the Mn ranges as claimed.  Additionally, both Tsuda et al. and Applicants specification teach that the molecular weights are preferably within the respective ranges to as to provide for excellent moldability.  For this reason, it would have been obvious to one of ordinary skill in the art to have selected a modified poly(phenylene ether) which satisfies the molecular weight range of claim 2.
Claim 4: While Tsuda et al. does not exemplify a thermosetting resin which satisfies those recited in claim 4, Tsuda et al. does explicitly teach that the thermosetting agent employed is one having two or more carbon unsaturated double bonds at its molecular terminal.  Examples of such groups include maleimide groups (paragraphs 0074-0075).  Given this teaching, it would have been obvious to one having ordinary skill in the art to have employed a bismaleimide thermosetting resin, thereby satisfying claim 4.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (WO 2019/012953) in view of Hwang et al. (WO 2018/212459), as applied to claim 1 above.  The English language equivalent US 2020/0231804, cited on the PTO-892 form, mailed on 11/23/21, will be relied upon for citation purposes.
While Tsuda et al. does not teach that the thermosetting resin compositions taught therein further comprise an alkoxysilane oligomer which satisfies the limitations of claims 8-10, the inclusion of such a component would have been obvious to one having ordinary skill in the art given the teachings of Hwang et al.  Tsuda et al. and Hwang et al. are combinable as they are from the same field of endeavor, namely, metal-clad laminates for semiconductors.  Hwang et al. teaches metal-clad laminates comprising a thermosetting resin composition.  Hwang et al. teaches that when monomeric-coupling agents, such as monomeric alkoxysilanes are employed to surface treat the inorganic fillers, a large amount of monomer-type coupling agent may generate problems such as delamination between the metal foil and the prepreg, as well as lower the heat resistance and increase the permittivity (5:25-32).  By employing an alkoxysilane oligomer instead of an alkoxysilane monomer, the above problems are mitigated.  Tsuda et al. teaches alkoxysilane monomers which are employed to surface treat the inorganic fillers.  Given that Hwang et al. teaches the undesirable effects of monomeric silane coupling agents, it would have been obvious to have employed an alkoxysilane oligomeric coupling agent as taught by Hwang et al. in the thermosetting compositions taught by Tsuda et al. for the reasons provided by Hwang et al.  Such coupling agents satisfy the limitations of claims 8-10. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (WO 2019/012953) in view of Nakamura et al. (US 2014/0087152), as applied to claim 1 above.  
While Tsuda et al. does not teach that the thermosetting resin compositions taught therein further comprise an alkoxysilane oligomer which satisfies the limitations of claims 8-10, the inclusion of such a component would have been obvious to one having ordinary skill in the art given the teachings of Nakamura et al.  Tsuda et al. and Nakamura et al. are combinable as they are from the same field of endeavor, namely, interlayer insulating materials for semiconductors. Nakamura et al. teaches that fillers which are treated with oligomeric silane coupling agents offer superior peel strength than those treated with monomeric silane coupling agents (Tables 1 and 2).  By employing a silica filler treated with an alkoxysilane oligomer, one having ordinary skill in the art would expected that the compositions taught by Tsuda et al. would display superior adhesive strength, which is desired when preparing adhesive films.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Tsuda et al. does not teach or suggest any epoxy-based thermosetting resins, let alone a combination of thermosetting resins which satisfies the limitations of claim 5.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766